United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
READINESS CENTER SOUTHWEST,
San Diego, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1560
Issued: March 2, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 16, 2019 appellant filed a timely appeal from a March 15, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 15, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a medical condition
causally related to the accepted January 19, 2019 employment incident.
FACTUAL HISTORY
On January 31, 2019 appellant, then a 66-year-old electrician, filed a traumatic injury claim
(Form CA-1) alleging that on January 19, 2019 he was exposed to hexavalent chromium,
cadmium, aluminum, nickel, hydrogen chloride, and sodium hydroxide while in the performance
of duty. He noted that he had a dry throat and felt lightheaded as a result of this exposure.
Appellant did not stop work.
In a development letter dated February 7, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence needed. In a separate development letter of even date, OWCP notified the
employing establishment of appellant’s traumatic injury claim. It requested additional information
regarding his inhalation exposure to potentially toxic and hazardous substances. OWCP afforded
both parties 30 days to submit the necessary evidence.
Thereafter, OWCP received reports related to the claimed January 19, 2019 employment
incident. In a January 19, 2019 report, Dr. Camille Cowne, a Board-certified specialist in
emergency medicine, indicated that appellant presented to the emergency room for evaluation of
chemical exposure. She related that appellant had worked in a basement for about two to three
hours earlier that day. During that time, the ventilation system had stopped and appellant was
possibly exposed to inhalants including “cyanide, nickel, and chromium.” Dr. Cowne reported
that appellant’s only complaint was a dry throat. After consulting with poison control and
reviewing hematology tests, chemistry panels, and an electrocardiogram (EKG), she found that the
patient studies were unremarkable. Dr. Cowne reported that appellant was in the emergency room
for several hours and at no time did he have a change in vital signs or symptoms. She noted an
impression of inhalation exposure, but provided no diagnosis.
In a January 19, 2019 report, Dr. Michael L. Puckett, a Board-certified diagnostic
radiologist, reviewed an x-ray of appellant’s chest. He found no airspace opacity, pleural effusion,
or pneumothorax. Dr. Puckett opined that there were “[n]o acute findings.”
On January 22, 2019 Dr. Michael Bezouska, a Board-certified specialist in occupational
medicine, saw appellant for a follow-up appointment. He related appellant’s complaints of a
“mildly dry” throat. Dr. Bezouska examined appellant and found that his throat and lungs were
clear and no skin lesions were seen. He provided an assessment of contact with and suspected
exposure to other hazardous metals, contact with and suspected exposure to other hazardous
aromatic compounds, dry mouth.3
In a February 21, 2019 statement, appellant’s supervisor responded to OWCP’s
development letter. He explained that appellant was working in a basement with tanks holding
3

An incidental diagnosis of essential primary hypertension was also provided.

2

different ambient/hot solutions. Appellant’s supervisor indicated that a belt broke, which caused
the exhaust system to stop for “a little over an hour.” He reported that appellant was immediately
sent to urgent care for a checkup when the problem was discovered.
A March 12, 2019 telephone memorandum (Form CA-110) relates that OWCP contacted
appellant’s supervisor to verify the inhalants that appellant was exposed to. Appellant’s supervisor
confirmed that chromium, cadmium, aluminum, nickel metal, hydrogen chloride, and sodium
hydroxide were in the tanks that appellant was exposed to along with other additional, unspecified
chemicals.
By decision dated March 15, 2019, OWCP accepted that the incident occurred, as alleged,
but denied appellant’s claim, finding that the medical evidence of record was insufficient to
establish that appellant sustained a diagnosed medical condition. Specifically, it explained that the
medical reports submitted did not contain a definitive diagnosis of injury and, thus, the medical
component of fact of injury had not been established. OWCP concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty, as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.6 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.7
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9

4

Id.

5

R.S., Docket No. 19-1484 (issued January 13, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6
T.G., Docket No. 19-0904 (issued November 25, 2019); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

20 C.F.R. § 10.115; M.S., Docket No. 19-1096 (issued November 12, 2019); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
8

R.S., supra note 5; Elaine Pendleton, 40 ECAB 1143 (1989).

9

T.G., supra note 6; John J. Carlone, 41 ECAB 354 (1989).

3

Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted January 19, 2019 employment incident.
In her January 19, 2019 report, Dr. Cowne noted that appellant’s only complaint was a dry
throat following “inhalation exposure,” but she provided no firm medical diagnosis or objective
findings.12 After reviewing hematology tests, chemistry panels, and an EKG, she found that
appellant’s patient studies were “unremarkable.” The Board has held that a medical report is of
no probative value if it does not provide a firm diagnosis of a particular medical condition, or offer
a specific opinion as to whether the accepted employment incident caused or aggravated a
diagnosed condition. The Board finds that as Dr. Cowne’s medical report does not diagnose an
actual medical condition causing his symptom, her report lacks probative value and is insufficient
to establish appellant’s claim.13
In his January 19, 2019 report, Dr. Puckett reviewed an x-ray of appellant’s chest and
found no airspace opacity, pleural effusion, or pneumothorax. He reported that there were “[n]o
acute findings,” and offered no diagnosis. As Dr. Puckett’s report provides no medical evidence
demonstrating a diagnosis in connection with the accepted employment incident, it is of no
probative value.14
In his January 22, 2019 report, Dr. Bezouska provided an assessment/diagnosis of contact
with and suspected exposure to other hazardous metals and other hazardous aromatic compounds,
and dry mouth. The assessment of contact with and suspected exposure to other hazardous metals
and aromatic compounds is not a medical diagnosis, but rather an explanation of the manner of
injury. While Dr. Bezouska did diagnose appellant with dry throat, dry throat, as previously noted,
is a symptom, not a firm diagnosis issue of causal relationship.15 The Board therefore finds that
Dr. Bezouska’s report is insufficient to establish appellant’s claim.
On appeal appellant requests reimbursement for incurred medical expenses. As explained
above, he has not met his burden of proof to establish a medical condition causally related to the
10

M.S., supra note 7; Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

R.S., supra note 5; Leslie C. Moore, 52 ECAB 132 (2000).

12

The Board identified a “sore throat” as a symptom in M.R., Docket No. 13-1131 (December 17, 2013).

13

V.B., Docket No. 19-0643 (issued September 6, 2019).

14

R.S., supra note 5.

15

J.G., Docket No. 19-1116 (issued November 25, 2019).

4

accepted chemical exposure. Appellant may submit new evidence or argument with a written
request for reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a medical
condition causally related to the accepted January 19, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 15, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 2, 2020
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

